United States Court of Appeals
                   For the First Circuit


No. 12-2186

                  UNITED STATES OF AMERICA,

                              Appellant,

                                  v.

                          PAUL GIFFORD,

                       Defendant, Appellee.




                           ERRATA SHEET


     The opinion of this Court issued on August 13, 2013, is
amended as follows:

     On page 3, line    18:    replace     "February   9,   2001"   with
"February 9, 2011"